Order entered December 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01375-CV

ROGER K. PARSONS, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR
    FOR THE ESTATE OF ESTHER ANN KARTSOTIS PARSONS, Appellant

                                               V.

      MICHAEL KEVIN QUEENAN AND THE QUEENAN LAW FIRM, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00971

                                           ORDER
       Before the Court is appellant’s motion for extension of time to file his notice of appeal.

Having reviewed the motion, appellee’s response and appellant’s reply, we GRANT the motion

and ORDER that appellant’s notice of appeal shall be treated as timely filed.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE